ACCEPTED
                                                                                               03-15-00263-CR
                                                                                                       7232593
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          10/5/2015 3:09:23 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                   No. 03-15-00263-CR

                                       In the                    FILED IN
                                                          3rd COURT OF APPEALS
                               COURT OF APPEALS               AUSTIN, TEXAS
                                      For the             10/5/2015 3:09:23 PM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                    Clerk
                      ______________________________________

                    On Appeal from the 264th Judicial District Court of
                                  Bell County, Texas
                                 Cause Number 73061
                     ______________________________________

                           JOHN LEE BOWMAN, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, John Lee Bowman, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief was due in this case on October 2, 2015.

        2.       Appellant seeks an extension of sixty days in which to file his brief,
                 making his brief due on or before December 1, 2015.

        3.       In the past thirty days, the undersigned was counsel of record in the
                 two-week murder trial of The State of Texas v. Daniel Willis, No.
                 15,605 in the 21st District Court of Bastrop County. Additionally, in
                 the past thirty days, the undersigned has filed a brief in the First Court
            of Appeals in Cause Number 01-14-01023-CR, Sean Michael
            McGuire v. The State of Texas.      The undersigned also filed a brief
            in the Third Court of Appeals in Cause Number 03-15-00024-CR,
            Steven Anthony Roe v. The State of Texas. Further, on September 9,
            2015, the undersigned was the attorney of record in a contested
            hearing in the 434th District Court of Fort Bend County in the Capital
            Murder case of Cornelius Harper v. The State of Texas, No.
            01-14-00641-CR. Finally, the undersigned has undertaken the tasks
            associated with a solo practice. Consequently, the undersigned
            respectfully requests that the Court grant Appellant the additional
            time.

      4.    The undersigned has not filed any previous motions for extension of
            time in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
            be granted an extension of sixty days so that his brief in this case will
            now be due on December 1, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Bell

County District Attorney’s Office, 1200 Huey Road, Belton, Texas 76513 on

October 5, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2